HERSEY, Chief Judge.
It appearing conclusively from the record that the written order dismissing this action in the trial court recites the wrong grounds for dismissal, we reverse and remand for entry of a corrected order of dismissal.
*682Responsive to appellant’s points III and IV we suggest that appellant misconstrues the record. Jurisdiction was appropriately retained for future consideration of the issue of attorneys’ fees, which issue appears ripe for hearing, no disposition of that or the motion for jury trial, appellant’s point V, appearing in the record.
REVERSED and REMANDED.
GLICKSTEIN and WALDEN, JJ., concur.